NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 05a0119n.06
                           Filed: February 15, 2005

                                            No. 03-4639

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


PETER J. PRUITT,                                   )
                                                   )
       Plaintiff-Appellant,                        )
                                                   )
v.                                                 )   ON APPEAL FROM THE UNITED
                                                   )   STATES DISTRICT COURT FOR THE
SATURN OF CHAPEL HILL, INC.,                       )   NORTHERN DISTRICT OF OHIO
                                                   )
       Defendant-Appellee.                         )




       Before: RYAN and COOK, Circuit Judges; BELL, District Judge.*


       PER CURIAM. Peter Pruitt appeals the district court’s order granting summary judgment

in favor of Saturn on Pruitt’s race and age discrimination claims. Pruitt also appeals the district

court’s order denying his motion to vacate the order, opinion, and judgment. After hearing oral

argument and reviewing the record, the parties’ briefs, and the applicable law, this court determines

that a panel opinion would serve no jurisprudential purpose. We therefore affirm the district court’s

decisions for the reasons stated in that court’s opinions, with one minor exception. The district court

concluded that Pruitt failed to establish a prima facie case of race discrimination under Title VII,

even though Pruitt “(1) was a member of a protected class, (2) was qualified for the position, (3) was



       *
       The Honorable Robert Holmes Bell, United States District Judge for the Western District
of Michigan, sitting by designation.
No. 03-4639
Pruitt v. Saturn of Chapel Hill

discharged, and (4) was replaced by a person outside the protected group.” Wade v. Knoxville Utils.

Bd., 259 F.3d 452, 461 (6th Cir. 2001). But the district court went on to assume Pruitt had

established a prima facie case and correctly concluded that Saturn terminated Pruitt for a legitimate,

nondiscriminatory, nonpretextual reason. We therefore affirm.




                                                -2-